Citation Nr: 1111969	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar laminectomy and fusion with instrumentation, currently evaluated as 40 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife






ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966 and from October 1967 to October 1993.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2006 rating decision, by the St. Petersburg, Florida, RO, which confirmed and continued a 40 percent rating previously assigned for the Veteran's lumbar laminectomy.  In September 2010, the Veteran and his wife offered testimony at a hearing before the undersigned.  

At his personal hearing, the Veteran raised the issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a right L3-L4 laminectomy and fusion performed at a VA hospital in June 1981; he also raised a claim for service connection for a kidney disorder, a left hip disorder, and a right shoulder disorder, all secondary to his low back disorder.  The record also raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues, however, have not been adjudicated by the RO, so they are referred to the RO for appropriate development and consideration.  See Bruce v. West, 11 Vet. App. 405 (1998) (issues that are raised for the first time on appeal should be referred to the RO for initial adjudication).  





FINDINGS OF FACT

The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal that the Veteran's lumbar laminectomy and fusion with instrumentation is manifested by incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months; unfavorable ankylosis of the entire thoracolumbar spine; or at least mild incomplete paralysis of the sciatic nerve.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar laminectomy and fusion with instrumentation have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its 38 U.S.C.A. § 5103(a) duty including notice of the laws and regulations governing disability ratings and effective dates as required by Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) by letters dated in June 2006 and August 2006, prior to the RO decision in November 2006, along with letters in August 2007 and October 2008.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini, supra, have been satisfied.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence identified by the Veteran relative to the claim and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds these examinations adequate to adjudicate the claim because they were conducted by medical professionals who at the second examination reviewed the medical records and at both the examinations solicited history from the Veteran and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to- assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in December 1994, the RO granted service connection for status post laminectomy at L2, L3 and L4, evaluated as 20 percent disabling, effective from October 2, 1993.  Subsequently, in a rating action dated in October 2002, the RO increased the evaluation for lumbar laminectomy from 20 percent to 40 percent, effective February 1, 2002.  

The Veteran's claim for an increased rating for his lumbar laminectomy (VA Form 21-4138) was received in May 2006.  Submitted in support of the claim were VA medical records dated from 1996 to 2006.  These records show that the Veteran was seen for evaluation of chronic low back pain.  Magnetic resonance imaging evaluations (MRI) performed in April 2006 rand June 2007 revealed stable post-surgical changes at L3-4 level and degenerative disc changes of variable degrees at multiple levels from L1 to S1 levels.  

The records indicate that the Veteran was seen in June 2006 to discuss treatment options.  At that time, the Veteran complained of pain located across the low back, which radiates into the hips and posterior leg to calf.  In August 2006, the Veteran was seen for a follow up evaluation.  He requested an increase of pain medications as pain is inadequately controlled.  He has tried morphine patches, injections, etc.  The assessment was chronic back pain; the examiner increased the dosage of Percocet.  

The Veteran was afforded a VA examination in September 2006.  At that time, the Veteran reported falling off the flight deck of a carrier into the catwalk sustaining significant injury to his lower back.  He was transported to a hospital where initially chymopapain was performed with no good results and he ended up having 2 lumbar laminectomies and apparently instrumentation with spinal fusion and since then he has been complaining of pain.  He described the pain as a dull ache with sharp exacerbations and a burning sensation that radiate to the left more than the right leg.  The intensity of the pain was a 6 out of 10 and it goes up to a 10 out of 10 and will last 2 or 3 hours until he takes Percocet or rest.  The Veteran claimed that the Percocet does alleviate the pain some, but caused constipation.  As an associated symptom, he does report weakness and numbness affecting the left more than the right lower extremity but denied any weight loss, fever, malaise, dizziness, or visual disturbance.  It was noted that the Veteran was carried into the examining room by his spouse in a wheelchair and for short steps, he used a cane.  It was also noted that he had an unsteady gait, but did not report any recent falls.  The Veteran has been advised that no further surgery has been recommended for his lower back condition, and he was currently under no specific therapy.  The examiner noted that the Veteran's mobility was significantly affected, since he is unable to walk for no more than 1-1/2 blocks at a time.  He also had significant problems in daily living activities, including toileting, showering and dressing for which he requires the help of his spouse.  He did not report any periods of incapacitation within the past 12 months; however, he was in absolute be rest after a left total knee replacement arthroplasty performed in February 2006.  

Examination of the thoracolumbar lumbosacral spine revealed a straight appearance with a well-healed incision in the midline of 14.0 cm of longitude.  There was also a well-healed incision over the posterior aspect of the left iliac crest of 8.0 cm where apparently a bone graft was obtained for spinal fusion.  The lumbar spine had flexion to 30 degrees with pain, extension to 20 degrees with pain, rotation to 60 degrees bilaterally with pain, and bending was to 30 degrees, bilaterally, with pain.  The examiner noted that the repetitive action of flexion and extension of the thoracolumbar spine was met with increased pain, fatigue, weakness, lack of endurance but no decrease in the limit of range of motion above reported was noted.  The examiner noted that the symptom with a major impact on the Veteran's disability was pain.  Deep tendon reflexes were 1+ equal and bilateral in both lower extremities.  No pathological reflexes were found including Babinski and Hoffman.  Sensation was decreased in the distribution of L4-L5 and L5-S1 on the right lower extremity.  Straight leg raising test was mildly positive in the sitting, as well as the recumbent position, especially affecting both lower extremities.  Motor strength was 4/5 bilaterally.  No muscle atrophy was noted and his muscle tone was considered normal.  The Veteran was capable to tandem walk with very slow gait, utilizing his cane and he had significant difficulty walking on heels and toes because of exacerbating pain.  The pertinent diagnosis was residual from lumbar laminectomy and fusion with spinal instrumentation.  

Medical evidence of record, VA as well as private treatment reports, dated from June 2007 through December 2007, show that the Veteran received ongoing clinical evaluation and treatment for chronic back pain.  In June 2007, the assessment was chronic low back pain, uncontrolled, increase Morphine and Percocet.  The Veteran underwent an electrodiagnostic evaluation of both lower extremities for lumbar radiculopathy in July 2007.  The impression was no electrodiagnostic evidence of acute lumbar or sacral radiculopathy involving either lower extremity on this evaluation.  It was also noted that a nerve conduction study revealed normal bilateral peroneal and right tibial motor nerve studies and normal bilateral sural sensory nerve studies.  

Of record is a medical statement from Dr. H. Curtis Benson, dated in October 2007, indicating that the Veteran underwent spine surgery with spinal fusion of lumbar 2-3-4-5 with screws and a metal plate was inserted with inadequate stabilization.  Dr. Benson stated that, since then, the Veteran has suffered from continuous severe back pain, walks with an antalgic gait, and he must use a cane for support; he is unable to lift even a half gallon of mild without severe back pain.  Dr. Benson stated that, having cared for the Veteran over this period of time and having observed his continuous musculoskeletal deterioration, it was his opinion that the Veteran is clearly and permanently incapacitated.  

The Veteran was afforded another examination in April 2008.  At that time, the Veteran indicated that his back pain has worsened and the numbness and pain in the right leg has also worsened.  It was noted that the Veteran is currently using a brace.  The Veteran reported using a rolling walker, wheelchair, and right ankle-foot brace.  The Veteran denied any history of erectile dysfunction, urinary incontinence, fecal incontinence or urinary frequency.  The Veteran did report numbness, paresthesia, falls and unsteadiness.  He also reported pain across the mild to lower back, decreased motion, stiffness, spasms, weakness and fatigue.  He denied any flare-ups.  Examination of the spine revealed spasms on the right and pain with motion.  It was noted that the Veteran was stooped, and he had an antalgic gait, with foot drop.  Range of motion in the thoracolumbar spine revealed a forward flexion from 0 degrees to 50 degrees, with pain starting at 20 degrees and ending at 50 degrees.  Limitation of motion on repetitive use was to 40 degrees.  Extension was from 0 degrees to 15 degrees, with pain beginning at 10 degrees.  Limitation of motion on repetitive use was to 10 degrees.  Lateral flexion was to 20 degrees, with pain beginning at 10 degrees.  Lateral rotation was to 20 degrees on the right, with pain beginning at 10 degrees.  Lateral rotation to the left was to 15 degrees, with pain beginning at 10 degrees.  There was no additional loss of motion on repetitive use.  Lasegue's sign was positive.  The pertinent diagnoses were spine fusion L3-L4, clinical evidence of L5, S1 radiculopathy; degenerative disc disease of the lumbar spine; osteoarthritis of the lumbar spine; and no evidence of left lumbosacral radiculopathy.  The examiner stated that the Veteran's pain in the left leg is less likely as not caused by or a result of the lumbar laminectomy.  

At his personal hearing in September 2010, the Veteran indicated that he has had 5 surgeries in his lumbar spine.  The Veteran related that he currently takes Morphine every 12 hours and Percocet every 6 hours.  The Veteran also reported that he has painful motion, with radiation of pain into his legs, and he can't bend anymore; he stated that he uses a wheelchair at home that was provided by the VA.  The Veteran indicated that he experiences flare-ups every day; however, he stated that no physician has ever ordered bed rest because of his back problems.  The Veteran noted that he was told not to do anything after his back surgery in 2001.  The Veteran also reported that he experiences numbness and tingling in his right foot; he stated that his lower back feels like someone is sticking a knife in it.  The Veteran indicated that he now had constant back pain.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's lumbar laminectomy and fusion with instrumentation has been assigned a 40 percent disability rating under Diagnostic Code 5243.  However, the Veteran believes that the severity of his low back disorder warrants a higher disability rating.  The general rating formula for the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

As to an increased rating under the general rating formula for the spine, the Board notes that the current 40 percent rating is the maximum available unless there is ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  However, while the range of motion of the lumbosacral spine was severely limited on examination, it has never been ankylosed and in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, because the record does not contain medical evidence of ankylosis of the lumbar spine, much less unfavorable ankylosis, the Board finds that an increased rating is not warranted for the Veteran's lumbar laminectomy and fusion with instrumentation under the general rating formula.  38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

As to an increased rating for intervertebral disc syndrome under Diagnostic Code 5243, the Board finds that medical evidence of record also does not support an increased rating.  While the Veteran testified that he has flare-ups of back pain every day, the claim's files are silent with respect to any objective findings of physician ordered bed rest much less six weeks of bed rest.  In fact, the Veteran specifically testified that no physician has ever ordered bed rest because of his back problems.  Therefore, the Board finds that a 60 percent disability rating is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, while the Veteran has adverse neurological associated with radiculopathy of the right lower extremity, he has already received a separate rating for this adverse symptomatology and this issue is not in appellate status.  See November 2006 rating decision.

As to any left lower extremity radiculopathy, the April 2008 VA examiner specifically opined that the pain in the left leg is less likely as not caused by or a result of the service connected lumbar laminectomy.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, any associated adverse symptomatology cannot form the basis for a separate compensable rating under 38 C.F.R. § 4.71a, Note (1).  Accordingly, the Board finds that a separate rating is not warranted for any adverse left lower extremity neurological symptoms and the rating already assigned the Veteran's for his service connected lumbar laminectomy and fusion with instrumentation is adequately contemplated in the current 40 percent rating.  38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5243, 8520, 8620, 8720 (2010); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

In reaching the above conclusions, the Board has also not overlooked the Veteran's, his wife's, and his representative's written statements to the RO, the claimant's statements to his VA examiners, and the personal hearing testimony.  In this regard, while the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see, neither is competent to report that a service connected disability meets the criteria for an increased rating because such an opinion requires medical expertise which they have not been shown to have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds more competent the opinions by the medical experts at the VA examination discussed above, regarding the severity of the claimant's adverse symptomatology, than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board has also considered the issue of whether the Veteran's service-connected lumbar laminectomy and fusion with instrumentation presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2010); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, no reliable evidence has been presented showing factors not already contemplated by the rating criteria, such as frequent periods of hospitalization or incapacitating episodes, due solely to the Veteran's service-connected lumbar laminectomy and fusion with instrumentation, as to render impractical the application of the regular schedular standards.  There is no evidence of an unusual clinical picture, symptoms which are out of the ordinary, or any other factor that could be characterized as exceptional or unusual regarding the Veteran's lumbar spine disability.  In light of the foregoing, the Board finds that the criteria for submission for assignment of an extraschedular rating under 38 C.F.R. § 3.321(b) (1) are not met.  

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an increased rating must be denied.  


ORDER

Entitlement to a rating in excess of 40 percent for lumbar laminectomy and fusion with instrumentation is denied at all times during the pendency of the appeal.  


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


